In a matrimonial action, the parties cross-appeal from a judgment of divorce of the Supreme Court, Kings County, entered April 15, 1977. Action remanded to the Trial Justice for the making of findings of fact and conclusions of law, and appeal held in abeyance in the interim. In remanding this case for the Trial Justice to make detailed findings and conclusions, we again call attention to the requirement of CPLR 4213 (subd [b]) that: "The decision of the [trial] court * * * shall state the facts it deems essential.” Only by compliance with the requirement can there be intelligent judicial review upon appeal (De Ibero v De Ibero, 33 AD2d 804; Matter of Incorporated Vil. of Babylon [Honsberger], 36 AD2d 768, 769). Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.